Citation Nr: 0512823	
Decision Date: 05/11/05    Archive Date: 05/25/05

DOCKET NO.  04-00 463	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from November 1941 to May 
1942 and from September 1942 to March 1946.  

This appeal arises from a September 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Manila, Republic of the Philippines, which denied service 
connection for the cause of the veteran's death.  


FINDINGS OF FACT

1.  During the veteran's lifetime, service connection was 
granted for residuals of a gunshot wound to the left leg.  

2.  The veteran died on December [redacted], 1999.  

3.  The cause of death was a sepsis-pneumonia.  

4.  Sepsis, pneumonia, or any other disorder of the lungs or 
bloodstream were not incurred in active military service.  

5.  A service-connected disability did not cause or 
contribute to the death of the veteran.  


CONCLUSION OF LAW

Service connection for the cause of the death of the veteran 
is not warranted.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. 
§ 3.312 (2004).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the appellant under the Veterans 
Claims Assistance Act of 2000 (VCAA).  A VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about 
the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information 
and evidence the claimant is expected to provide; and 
(4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, 
or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  Pelegrini v. Principi (Pelegrini II), 18 
Vet. App. 112 (2004).  

In November 2001 the veteran sent the RO a letter.  She 
claimed the veteran died due to sickness or injury incurred 
in service.  The RO responded in April 2002 and sent the 
appellant a letter explaining what the criteria were for 
finding eligibility for death pension, and what evidence was 
necessary to support a claim for dependency and indemnity 
compensation (DIC).  The RO explained to the appellant how 
she could complete her application for benefits and what 
evidence was needed to support her claim.  The appellant 
submitted her completed application in June 2002.  The RO, in 
June 2002, again sent her a letter explaining what evidence 
was necessary to support her claim.  The RO denied the claim 
in a September 2002 rating decision.  The RO sent a letter to 
the appellant explaining the provisions of the VCAA in 
September 2003.  The RO specifically asked the appellant to 
inform them if she had any additional evidence to submit.  
She responded in September 2003 that she had no further 
evidence to submit.  

In this instance the RO obtained the veteran's service 
medical records.  The appellant submitted the veteran's 
Certificate of Death and a certificate from the health care 
provider who was treating him at the time of his death.  The 
appellant did not wish to appear at a personal hearing.  For 
the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the appellant.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  

Relevant Laws and Regulations.  The death of a veteran will 
be considered as having been due to service-connected 
disability when the evidence establishes that such disability 
was either the principal or a contributory cause of death.  
The service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  In determining whether the service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially; that it 
aided or lent assistance to the production of death.  It is 
not sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. 
§ 3.312 (2004).  

To establish service connection for a claimed disability, the 
facts as shown by evidence must demonstrate that a particular 
disease or injury resulting in current disability was 
incurred during active service or, if preexisting active 
service, was aggravated therein.  38 U.S.C.A. §§ 1110, 1131 
(West 2002).  

Factual Background and Analysis.  The appellant is seeking 
service connection for the cause of the veteran's death.  
During the veteran's lifetime, service connection was granted 
for residuals of a gunshot wound of the left leg.  

The certificate of death reveals the veteran died on December 
[redacted], 1999.  The immediate cause of death was listed as sepsis-
pneumonia.  The physician who attended the veteran at a 
private hospital from November 30, 1999 until the date of his 
death signed a Medical Certificate indicating he was admitted 
for sepsis and pneumonia, and then died.  

The veteran's March 1946 service separation examination noted 
his lungs were normal and a chest x-ray was negative.  No 
other significant diseases were noted.  

The appellant contends the veteran died due to a disease or 
injury incurred in service.  A lay person is not competent to 
make a medical diagnosis or to relate a medical disorder to a 
specific cause.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  The appellant has not submitted any competent 
medical evidence supporting her claim.  38 C.F.R. § 3.159 
(2004).  

The appellant has not asserted that service connection should 
have been granted for either sepsis or pneumonia.  Indeed, a 
review of the medical records and evidence does not 
demonstrate the veteran had sepsis or pneumonia, or any 
disorder of the blood or lungs in service.  

There is no evidence in the claims folder which provides a 
nexus between the veteran's service-connected residuals of a 
gunshot wound to the left leg and his death.  

The regulations specifically instruct that service-connected 
disabilities that do not materially affect a vital organ 
would not be held to have contributed to death primarily due 
to unrelated disability.  The regulation also distinguishes 
service-connected disabilities which involve muscular or 
skeletal functions.  38 C.F.R. § 3.312(c)(2)(2004).  See Wray 
v. Brown, 7 Vet. App. 488 (1995).  

The Board has concluded the preponderance of the evidence is 
against the claim for service connection for the cause of the 
veteran's death.  


ORDER

Service connection for the cause of the veteran's death is 
denied.  



	                        
____________________________________________
	WARREN W. RICE, JR. 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


